Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12-4-20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 & 9-14 is/are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Huang (US 2021/0075552 A1).

Regarding Claim 1. 
A method of controlling a sidelink hybrid automatic repeat request (HARQ) feedback operation by a terminal, the method comprising: 
receiving groupcast sidelink data from a transmitting terminal through a physical sidelink shared channel (PSSCH){Huang (US 2021/0075552 A1): Abstract wherein a second UE receives a first SCI and a second SCI from a first UE in a first slot. A groupcast sidelink transmission is scheduled by the first SCI and the second SCI, ¶0005 & ¶0418 and step 815-Fig.8}; 
determining whether or not to transmit HARQ feedback information of the groupcast sidelink data in accordance with position information of the transmitting terminal {Huang: Abstract wherein The second UE doesn't transmit a NACK indication on the PSFCH resource if location information of the second UE is available, the groupcast sidelink transmission isn't successfully decoded, and the second UE is outside the communication range. The second UE transmits the NACK indication on the PSFCH resource if the location information isn't available and the groupcast sidelink transmission isn't successfully decoded, or if the location information is available, the groupcast sidelink transmission isn't successfully decoded, and the second UE is within the communication range, ¶0005 & ¶0418 and step 815-Fig.8}; and 
when it is determined to transmit the HARQ feedback information, transmitting the HARQ feedback information {Huang: Abstract wherein The second UE transmits the NACK indication on the PSFCH resource if the location information isn't available and the groupcast sidelink transmission isn't successfully decoded, or if the location
information is available, the groupcast sidelink transmission isn't successfully decoded, and the second UE is within the communication range, ¶0005 & ¶0418 and step 815-Fig.8}.

Regarding Claim 2. The method according to claim 1, wherein the position information of the transmitting terminal is included in sidelink control information received through the PSSCH and includes zone ID information of the transmitting terminal {Huang: Abstract & ¶0005 wherein The second SCI indicates a location indication, associated with a location of the first UE, and a communication range. A PSFCH resource is determined based upon the first SCI, and ¶0325 wherein the location-related information comprises at least one of a ZONE ID, a source ID, geographical information (e.g., moving information), etc.}.

Regarding Claim 3. The method according to claim 2, wherein the sidelink control information received through the PSSCH is different from sidelink control information received through a physical sidelink control channel (PSCCH) including scheduling information regarding the groupcast sidelink data {Huang: Abstract & ¶0005 wherein A groupcast sidelink transmission is scheduled by the first SCI and the second SCI; and ¶0243 wherein When a SL RX UE receives a PSCCH and/or PSSCH (e.g., for unicast and/or groupcast)}.

Regarding Claim 4. The method according to claim 2, wherein geographic position information mapped according to the zone ID information is received from a base station by higher layer signaling {Huang: ¶0297 wherein  a location (e.g., a 
geographical location) of the second SL UE 512, such as location (−1,0). The 
location (−1,0) may be determined based upon the second granularity. For example, the location (−1,0) may correspond to a location of a third zone 604 associated with
 the second granularity;  ¶0379 wherein a SL UE indicates a location (e.g., a
geographical location) of the SL UE via a ZONE ID field (e.g., a ZONE ID field of a SCI); ¶0134 wherein Mode 1: Base station schedules sidelink resource(s) to be used by UE for sidelink transmission(s); ¶0080 wherein UE receives PSCCH configuration associated with a sidelink transmission mode 3, a UE configured by higher layers to detect SCI format on PSCCH resource configuration; in other words, the UE using the scheduled sidelink resource PSCCH (from the base station) being configured by higher layers (¶0080) for sidelink transmission(s), and the sidelink transmission(s) include(s) a location (e.g. a geographical location, (-1,0)) of the SL UE correspond to a location of a zone associated with a granularity (¶0279), emphasis added}.
Regarding Claim 5. The method according to claim 1, wherein the HARQ feedback information is determined in accordance with distance information calculated according to the position of the transmitting terminal and the position of the terminal and in accordance with whether or not decoding of the groupcast sidelink data has succeeded {Huang: step 815-Fig.8, ¶0418-¶0421, e.g. In step 815 & ¶0418, the second UE transmits, or does not transmit, a NACK indication on the PSFCH resource. The second UE does not transmit the NACK indication on the PSFCH resource if a location 
information (e.g., a geographical location information) of the second UE is available,
 the groupcast sidelink transmission is not successfully decoded, and the second UE is outside the communication range from the first UE. The second UE transmits the NACK indication on the PSFCH resource if the location information of the second UE is not available and the groupcast sidelink transmission is not successfully decoded, or if the location information of the second UE is available, the groupcast sidelink
transmission is not successfully decoded, and the second UE is within the communication range from the first UE}.

Regarding Claim 6. The method according to claim 5, wherein, only when the decoding of the groupcast sidelink data has failed and the distance information is equal to or less than a predetermined threshold value, the HARQ feedback information is determined to be transmitted, and includes HARQ negative acknowledgement (HARQ-NACK) information {Huang: step 815-Fig.8, ¶0418-¶0421, e.g. ¶0418 wherein The second UE transmits the NACK indication on the PSFCH resource… if, the groupcast sidelink
transmission is not successfully decoded, and the second UE is within the communication range from the first UE; in other words, it is inherent in the determination that the second UE is within the communication range from the first UE even though no distance information was recited as equal to or less than a predetermined threshold value, emphasis added}.

Regarding Claim 9. 
-Claim 9 is rejected with the same reasons as set forth in claim 1 and further as following:
A terminal {Huang: UE 300-Fig.3} for controlling a sidelink hybrid automatic repeat request (HARQ) feedback operation, the terminal comprising: 
a receiver {Huang: transceiver 314-Fig.3} receiving groupcast sidelink data from a transmitting terminal through a physical sidelink shared channel (PSSCH); 
a controller {Huang: control circuit 306-Fig.3} determining whether or not to transmit HARQ feedback information of the groupcast sidelink data in accordance with position information of the transmitting terminal; and 
a transmitter {Huang: transceiver 314-Fig.3} transmitting the HARQ feedback information when it is determined to transmit the HARQ feedback information.

Regarding Claim 10. The terminal according to claim 9, wherein the position information of the transmitting terminal is included in sidelink control information received through the PSSCH and includes zone ID information of the transmitting terminal.
-Claim 10 is rejected with the same reasons as set forth in claim 2.

Regarding Claim 11. The terminal according to claim 10, wherein the sidelink control information received through the PSSCH is different from sidelink control information received through a physical sidelink control channel (PSCCH) including scheduling information regarding the groupcast sidelink data.
-Claim 11 is rejected with the same reasons as set forth in claim 3.

Regarding Claim 12. The terminal according to claim 10, wherein geographic position information mapped according to the zone ID information is received from a base station by higher layer signaling.
-Claim 12 is rejected with the same reasons as set forth in claim 4.

Regarding Claim 13. The terminal according to claim 9, wherein the HARQ feedback information is determined in accordance with distance information calculated according to the position of the transmitting terminal and the position of the terminal and in accordance with whether or not decoding of the groupcast sidelink data has succeeded. 
-Claim 13 is rejected with the same reasons as set forth in claim 5.

Regarding Claim 14. The terminal according to claim 13, wherein, only when the decoding of the groupcast sidelink data has failed and the distance information is equal to or less than a predetermined threshold value, the HARQ feedback information is determined to be transmitted, and includes HARQ negative acknowledgement (HARQ-NACK) information. 
-Claim 14 is rejected with the same reasons as set forth in claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6, 8, 14 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2021/0075552 A1) in view of Ryu (US 2021/0050954 A1).

Regarding Claim 6. With the same reasons as set forth in the method according to claim 5, Huang does not explicitly disclose wherein, only when the decoding of the groupcast sidelink data has failed and the distance information is equal to or less than a predetermined threshold value, the HARQ feedback information is determined to be transmitted, and includes HARQ negative acknowledgement (HARQ-NACK) information.
	However, in the same field of endeavor, Ryu (US 2021/0050954 A1) discloses wherein, only when the decoding of the groupcast sidelink data has failed and the distance information is equal to or less than a predetermined threshold value, the HARQ feedback information is determined to be transmitted, and includes HARQ negative acknowledgement (HARQ-NACK) information {Park: ¶0139 wherein in a case of d.sub.N≤d.sub.TH or d.sub.N<d.sub.TH (e.g. when distance is equal or less than the threshold value, emphasis added), the reception UE may transmit HARQ feedback to the transmission UE.  The reception UE may transmit HARQ-NACK to the transmission UE only when decoding of PSSCH fails}. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Ryu’s teaching to Huang’s system with the motivation being “to support high reliability and a high data rate”{Ryu: ¶0008}.

Regarding Claim 8. With the same reasons as set forth in the method according to claim 5, wherein, when the decoding of the groupcast sidelink data has succeeded, it is determined not to transmit the HARQ feedback information irrespective of the distance information {Ryu (US 2021/0050954 A1): ¶0139 wherein even if the distance condition is satisfied, when the decoding of PSSCH is successful, HARQ-ACK may not be transmitted to the transmission UE, see also ¶0179; in other words, HARQ feedback (e.g. HARQ-ACK) may not be transmitted when decoding of PSSCH is successful irrespective to the distance (e.g. even if the distance condition is satisfied), emphasis added}. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Ryu’s teaching to Huang’s system with the motivation being “to support high reliability and a high data rate”{Ryu: ¶0008}.

Regarding Claim 14. The terminal according to claim 13, wherein, only when the decoding of the groupcast sidelink data has failed and the distance information is equal to or less than a predetermined threshold value, the HARQ feedback information is determined to be transmitted, and includes HARQ negative acknowledgement (HARQ-NACK) information. 
-Claim 14 is rejected with the same reasons as set forth in claim 6.

Regarding Claim 16. The terminal according to claim 16, wherein, when the decoding of the groupcast sidelink data has succeeded, it is determined not to transmit the HARQ feedback information irrespective of the distance information. 
-Claim 18 is rejected with the same reasons as set forth in claim 8.

Claim(s) 7 & 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2021/0075552 A1) in view of Park (US 2020/0344574 A1).

Regarding Claim 7. With the same reasons as set forth in the method according to claim 5, wherein, when the distance information is equal to or greater than a predetermined threshold value, it is determined to transmit the HARQ feedback information including HARQ acknowledgement (HARQ-ACK) information or HARQ negative acknowledgement (HARQ-NACK) information depending on whether or not the decoding of the groupcast sidelink data has succeeded  {Park (US 2020/0344574 A1): ¶0262-¶0263 wherein  when SL HARQ feedback is enabled for groupcast, the receiving UE may determine whether to transmit an HARQ feedback to the transmitting UE based on a transmission-reception (TX-RX) distance. In the case of when the TX-RX distance is larger than the communication range requirement, the receiving UE may not transmit the HARQ feedback for the PSSCH to the transmitting UE. Also, the receiving UE may decode the SCI related to the PSSCH, so as to know the communication range required used for the PSSCH; in other words, the receiving UE has successfully decoded the SCI to know the communication range requirement, and the receiving UE may not transmit the HARQ feedback, if determined that the TX-RX distance is larger than the communication range requirement, emphasis added}. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Park’s teaching to Huang’s system with the motivation being to “ensure communication reliability…and to improve the transmission reliability”{Park: ¶0252-¶0253}, and “to improve performance”{Park: ¶0254}.

Regarding Claim 15. The terminal according to claim 13, wherein, when the distance information is equal to or greater than a predetermined threshold value, it is determined to transmit the HARQ feedback information including HARQ acknowledgement (HARQ-ACK) information or HARQ negative acknowledgement (HARQ-NACK) information depending on whether or not the decoding of the groupcast sidelink data has succeeded. 
-Claim 15 is rejected with the same reasons as set forth in claim 7.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (US 2022/0141815 A1) discloses a method for operating a first device (100) in a wireless communication system. The method may comprise the steps of: receiving, from a second device, a sidelink service and at least one ID associated with the sidelink service; and determining a communication range associated with the second device on the basis of mapping information and the at least one ID associated with the received sidelink service {Figs. 12, 15-19, 25}.

Yeo (US 2021/0152408 A1) discloses a communication technique and a system for fusing a 5.sup.th generation (5G) communication system with Internet of Things (IoT) technology to support a higher data rate after a 4G system. The disclosure can be applied to intelligent services (e.g., a smart home, a smart building, a smart city, a smart car or a connected car, healthcare, digital education, retail, security- and safety-related services, or the like), based on 5G communication technology and IoT-related technology. The disclosure provides a method and an apparatus for assigning frequency and time resources for data transmission in a wireless communication system {Figs.1b-1d, 2b, 4-5}.

Kim (US 2021/0234663 A1, same assignee) discloses a method and device for providing a V2X service in a next generation radio access technology (new RAT). The present embodiments provide a method for performing sidelink communication by a terminal and a device therefor, the method comprising the steps of: receiving sidelink 
synchronization block (SSB) configuration information including synchronization information for sidelink communication; monitoring a SSB monitoring slot configured on the basis of the SSB configuration information; and receiving a SSB in the SSB monitoring slot, wherein the SSB comprises a sidelink primary synchronization signal (S-PSS), a sidelink secondary synchronization signal (S-SSS), and a physical sidelink
broadcast channel (PSBCH), and the S-PSS, the S-SSS, and the PSBCH are allocated to N consecutive symbols in the SSB monitoring slot {Claims 1-16}.

Kim (US 2021/0235420 A1, same assignee) discloses a method and device for providing a V2X service in a next generation radio access technology (new RAT). The present embodiments may provide a method and device for performing sidelink
communication by a transmission terminal, the method comprising the steps of: receiving, from a base station, one or more pieces of DMRS pattern information and a resource information set comprising information about one or more sidelink resources; selecting, on the basis of the resource information set, one sidelink resource for performing sidelink communication; selecting, on the basis of the selected one 
sidelink resource, a particular DMRS pattern from among the one or more pieces of DMRS pattern information; and transmitting a PSCCH and a PSSCH in one slot by using the selected sidelink resource, and transmitting, on the basis of the particular DMRS pattern, a DMRS from a particular symbol of the PSSCH {Claims 1-15}.

Kim (US 2021/0203453 A1, same assignee) discloses a method and device for providing vehicle-to-everything (V2X) services in next generation wireless access technology (New RAT). The method controls the sidelink HARQ feedback operation by a terminal. A PSSCH scheduled by a PSCCH including sidelink control information is received from a transmitting terminal. Wireless resources of a PSFCH including HARQ feedback information regarding the PSSCH are determined and allocated in one symbol. The PSFCH, allocated in the one symbol, are repeatedly transmitted to the transmitting terminal in two consecutive symbols {Claims 1-16}.

Kim (US 2019/0174530 A1) discloses  a method for transmitting and receiving data through sidelink in a wireless communication system supporting Vehicle-to-Everything (V2X) communication {Fig.11}.

Sun (WO 2020/197300 A1) discloses  a method and an apparatus for transmitting control information, an electronic device and a storage medium. The method includes determining at least one PSCCH candidate on the selected at least one PSCCH resource when performing sidelink communication; and transmitting the PSCCH on the determined at least one PSCCH candidate. The technical solution of the present disclosure can fully utilize the control channel resources for transmitting the SCI in the V2X resource pool, so that when the same data resource is used for the sidelink transmission of different UEs, the degree of conflict of control messages between the UEs is reduced, and the negative impact of conflicts caused by different UE on performance is effectively improved, thereby improving the decoding performance of the sidelink control information {Figs.10 & 13}.

R1-1905388 (Sequans Communication, 3GPP TSG RAN WG1 Meeting #96bis, April 8-12, 2019, pages 1-4) discloses sidelink HARQ feedback for groupcast, conditions to enable/disable HARQ feedback, HARQ operation based on locality of TX and RX UE.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571)272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464